284 S.W.3d 782 (2009)
STATE of Missouri, Respondent,
v.
Vincent L. HOOKER, Appellant.
No. ED 91543.
Missouri Court of Appeals, Eastern District, Division One.
June 9, 2009.
Lisa M. Stroup, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Vincent L. Hooker appeals the judgment entered upon a jury verdict convicting him *783 of first degree robbery and armed criminal action. Mr. Hooker was sentenced as a prior and persistent offender. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment of the trial court under Rule 30.25(b).